DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1–10 in the reply filed on 3/17/2022 is acknowledged.  The traversal is on the ground(s) that the non-elected claims depend from the elected claims and their search does not constitute a significant search burden on the Examiner.  This is not found persuasive because the non-elected claims are directed to a different statutory class of invention and classification from the elected invention, thereby requiring a significant search burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11–13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected as it is unclear to the Examiner how the “calendared woven surface” would have a thickness because a surface has a length and width, but no depth.  
Regarding claims 9 and 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haver (WO 2007/093331 A1).
Haver discloses a screening fabric comprising warp and weft woven wires, wherein some wires are metal, while others are non-metal.  Haver abstract.  The non-metal wires may replace metal wires in either direction and comprise thermoplastic wires that bond with metal wires at their point of intersection.  Id. Description.  The non-metal wires may further comprise a sheath-core structure, such that the core is “form-stable” carbon and the sheath is thermoplastic polymer.  Id.  
The diameter of the metal wires is typically 50 microns, while the thermoplastic threads typically have diameters ranging from 80–150 microns.  Id.  Accordingly, the thermoplastic threads (wires) would have a thickness in excess of the metal wires that constitute the wire mesh.  The thermoplastic threads may be melted to adhere base sheets to the screening fabric.  Id.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haver as applied to claim 1 above, and further in view of Hansen (US 2010/0112275 A1).
Haver fails to teach that the connecting member is elastic or made from polyurethane.  
Hansen teaches the formation of a resilient woven pad for use in a variety of fields, wherein the pad comprises elastic polyurethane members.  Hansen abstract, ¶¶ 2, 11, 22, 23, 51.  The resilient pad may further comprise two independently woven fabric layers, wherein the layer comprising the elastic member is between the woven fabric layers.  Id. ¶ 24.
It would have been obvious to one of ordinary skill in the art to have used elastic polyurethane as the thermoplastic polymer in making the non-metal wires of Haver in order to impart elasticity to the screening fabric.  
Claim 8 is rejected as the polymeric sheathes that adhere wires together at points of intersection in Haven are thicker than either their underlying core or the metal wires.  Accordingly, regardless of calendaring, the polymer sheaths that serve as the claimed connecting member are thicker than the warp and weft wires.
Additionally, it would have been obvious to the ordinarily skilled artisan to have added second and third screening fabrics on either side of the Haver fabric to further reinforce and enhance the screening properties of the fabric.  The sheath-core wires of Haven may be located in both the warp and weft directions and comprise an outer thermoplastic polymer.  When melted, the sheath-core wires “enclose” other wires at points of intersection.  Accordingly, claim 10 is rejected as the second and third screening fabric comprising these sheath-core wires would enclose both warp and weft wires of the Haven fabric at points of intersection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786